108 F.3d 1374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Barry MCCORMICK, Defendant--Appellant.
No. 96-7897.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1997Decided March 13, 1997.

Barry McCormick, Appellant Pro Se.
William Arthur Webb, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant filed an untimely notice of appeal.  We dismiss for lack of jurisdiction.  The time periods for filing notices of appeal are governed by Fed.  R.App. P. 4.  These periods are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Parties to criminal actions have ten days within which to file in the district court notices of appeal from judgments or orders.  Fed. R.App. P. 4(b).  The only exception to the appeal period is when the district court extends the time to appeal upon a showing of excusable neglect.


2
The district court entered its order on November 20, 1996;  Appellant's notice of appeal was filed on December 9, 1996.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period leaves this court without jurisdiction to consider the merits of Appellant's appeal.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED